Citation Nr: 1202346	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back pain with arthritic changes, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, evaluated as 10 percent disabling prior to April 5, 2005, as 20 percent disabling from April 5, 2005 to July 30, 2005, and as 30 percent disabling as of September 1, 2005, to include the issue of entitlement to an extension of a temporary total disability rating due to treatment for the service-connected right knee disability, in effect from July 31, 2005 to August 31, 2005.  

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1992. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2005, the RO increased the Veteran's rating for his right knee disability to 20 percent, with an effective date of April 5, 2005.  In March 2006, the RO granted a temporary total evaluation based on surgery necessitating convalescence from July 25, 2005 to August 31, 2005, with a 30 percent rating assigned thereafter.  In April 2008, the RO denied the Veteran's claim for a rating in excess of 10 percent for his service-connected low back disorder.  

The issue of entitlement to TDIU is addressed in the REMAND that follows the decision below. 


FINDINGS OF FACT

1.  The Veteran's service-connected low back pain with arthritic changes is shown to have been productive of complaints of back pain with radicular symptoms to the lower extremities that include numbness; with forward flexion to no less than 84 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  

2.  In May 2005, the RO assigned a temporary total rating, effective from July 25, 2005 to August 31, 2005, based on surgical treatment of the Veteran's service-connected right knee disability that necessitated convalescence.  

3.  The Veteran's right knee surgery on July 25, 2005 did not necessitate convalescence beyond August 31, 2005.  

4.  Prior to April 5, 2005, the Veteran's service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, is shown to have been productive of complaints of pain and stiffness, with extension to 0 degrees and flexion to 80 degrees, but not ankylosis, malunion of the right tibia and fibula, moderate recurrent subluxation or lateral instability, or a dislocated right semilunar cartilage. 

5.  For the period from April 5, 2005 to July 24, 2005, the Veteran's service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, is shown to have been productive of complaints of pain and stiffness, but not ankylosis, severe recurrent subluxation or lateral instability, a malunion of the tibia and fibula, knee flexion limited to 15 degrees, or extension limited to 20 degrees.   

6.  As of September 1, 2005, the Veteran's service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, is not shown to have been productive of ankylosis, nonunion of the tibia and fibula, or right knee extension limited to 30 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected low back pain with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  

2.  The criteria for a temporary total rating beyond August 31, 2005, based on convalescence necessitated by surgical treatment for service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R § 4.30 (2011). 

3.  Prior to April 5, 2005, the criteria for a rating in excess of 10 percent for service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261, 5262 (2011).  

4.  For the period from April 5, 2005 to July 24, 2005, the criteria for a rating in excess of 20 percent for service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262 (2011).  

5.  As of September 1, 2005, the criteria for a rating in excess of 30 percent for service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5261, 5262 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected low back and right knee disabilities.   

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011). 




A.  Low Back Pain with Arthritic Changes

With regard to the history of the disability in issue, the Veteran's service treatment reports show that he received a number of treatments for back pain beginning in 1990.  In 2002, following service, the Veteran was diagnosed with chronic low back strain.  See 38 C.F.R. § 4.1 (2011).  

In November 1992, the RO granted service connection for low back pain, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In August 2007, the Veteran filed a claim for an increased rating.  In April 2008, the RO denied the claim.  The Veteran has appealed. 

As the Veteran's claim was received in August 2007, the appeal period is from August 2006 to the present.  See 38 C.F.R. § 3.400(o)(2) (2011). 

The Board initially notes that the Veteran has not been diagnosed with intervertebral disc syndrome, that he is not shown to have "incapacitating episodes" as defined at DC 5293, and that service connection is not currently in effect for intervertebral disc syndrome.  See e.g. October 2007 VA examination report (noting that there was no period of incapacitation in the past 12 months).  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial  or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Based on the evidence, the Board determines that a rating in excess of 10 percent is not warranted.  A rating in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence of the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Here, the evidence shows that the Veteran's disability does not meet these criteria.  The only ranges of motion recorded for the low back are found as follows: an October 2007 VA examination report shows that the Veteran had forward flexion to 86 degrees, extension to 17 degrees, lateral flexion to 23 degrees on the right, and 24 degrees on the left, and spinal rotation to 27 degrees on the right, and to 25 degrees on the left.  A November 2010 VA examination report shows that the Veteran had forward flexion to 84 degrees, extension to 28 degrees, lateral flexion to 34 degrees on the right, and 26 degrees on the left, and spinal rotation to 38 degrees on the right, and to 40 degrees on the left.  Accordingly, the Veteran is shown to have forward flexion to no less than 84 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  The criteria for a rating in excess of 10 percent are not shown to have been met, and the claim must be denied.  

Finally, while the Veteran did report pain and numbness radiating to his feet, 
there is no competent evidence to show that he has a diagnosed neurological disorder that is related to his service-connected back disability.  See General Rating Formula, Note 1. 
 
With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, while there is some evidence of increased pain on motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 10 percent.  In particular, the Board notes the lack of such findings as neurological impairment, loss of strength and muscle atrophy.  In this regard, the October 2007 VA examination report notes that there is no history of surgery or injections.  The Veteran complained that bending and stooping on a repetitive basis caused discomfort, with some intermittent numbness in the left posterolateral gluteal and thigh area, occasionally extending to the left lateral calf.  He denied flare-ups.  On examination, on motion, there was stiffness followed by discomfort rather than fatigability, weakness, or incoordination, and the range of motion was not further limited by these factors following repetitive range of motion testing.  Reflexes were present at the knees and ankles "equally and physiologically."  There were no distal neuromotor sensory deficits.  An associated X-ray states that no significant changes were noted, and that alignment was normal.  The impression noted small spurs involving the lumbar vertebrae, and that there were no acute fractures.  The relevant diagnosis was lumbar osteoarthritis without features of clearcut compressive neuropathy.  An element of degenerative disc disease may be present, but he did not have consistent findings of radiculopathy.  The November 2010 VA examination report shows the following: the Veteran complained of worsening back  pain that radiated bilaterally episodically to the feet and which was associated with numbness.  It was a sharp pain with occasional burning.  No injections were reported.  He could walk approximately one to two blocks with pain or incapacitation.  On examination, there was perivertebral spasm throughout the lumbosacral and sacroiliac regions.  There were not additional endurance changes, fatigability, pain or restriction noted upon repetitive motion.  Motor strength in the lower extremities, and great toe flexors and extensors, was 5/5, bilaterally.  The lower extremities were intact to monofilament testing.  Gait was symmetrical, 

In summary, when the ranges of motion in the back are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent. 

B.  Residuals, Arthroscopic Surgery, Right Knee, with Degenerative Changes

With regard to the history of the disability in issue, the Veteran's service treatment reports show that he received a number of treatments for knee pain beginning in the late 1970s.  He was profiled on several occasions, and was noted to have degenerative joint disease.  In 1987, he underwent an arthroscopy and debridement of synovitis.  The diagnosis was Grade II-III chondromalacia.  In April 1991, he underwent another arthroscopy with resection of medical plica.  The diagnosis was chronic right knee pain.  In 1992, following separation from service, he underwent arthroscopic surgery.  In 2001, he was noted to have degenerative joint disease in all three compartments of his right knee.  

In November 1992, the RO granted service connection for residuals of arthroscopic surgery, right knee, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran subsequently filed several claims for increased ratings, which the RO adjudicated, to include an August 2005 rating decision in which the RO increased his rating to 20 percent, and a March 2006 rating decision which granted a temporary total evaluation for the period from July 25, 2005 to August 31, 2005, and a rating of 30 percent as of September 1, 2005.  See 38 C.F.R. § 4.29 (2011).  A December 2006 rating decision inter alia denied an extension of the temporary total rating.  See 38 C.F.R. § 4.30 (2011).  

In April 2007, the RO again denied an extension of the Veteran's temporary total evaluation based on convalescence.  In April 2008, the RO again denied an extension of the Veteran's temporary total evaluation based on convalescence.  The RO also denied a rating in excess of 30 percent for the right knee.   

The Board initially notes that a review of the statement of the case, dated in October 2008, shows that the RO indicated that the April 2008 rating decision was the rating decision on appeal.  However, it appears that VA treatment records for the right knee were received within one year of the RO's August 2005 rating decision, which increased his rating for his right knee to 20 percent.  Therefore, these VA records were received prior to the expiration of the appellate period for this RO determination, and they contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In such cases, it is not enough merely to determine that a notice of disagreement was not received.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  A claim becomes final and subject to a motion to reopen only after the period for appeal has run and any interim submissions before finality must be considered  as part of the original claim.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

Given the foregoing, the August 2005 rating action is the proper rating action on appeal, with respect to the claim for an increased rating for the right knee.  See 38 C.F.R. § 3.156(b); Bond; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that where an increase does not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status).  

1.  Temporary Total Evaluation

The Veteran asserts that he is entitled to an extension of his temporary total rating beyond August 31, 2005.  He argues that he had right knee symptoms that warrant extension of his temporary total rating.  In particular, he argues that he had severe right knee symptoms, that he had to wear a knee brace, that he was never released to work, and that he was unable to work. See Veteran's statement, received in February 2007.  

In March 2006, the RO granted a temporary total evaluation for the period from July 25, 2005 to August 31, 2005.  The veteran has appealed the issue of entitlement to an extension of a temporary total disability rating beyond August 31, 2005.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.  Additionally, and relevant to the instant case, § 4.30 further authorizes extensions of the temporary total rating when supported by the record in increments of 1, 2 or 3 months beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1). 

The medical evidence includes VA reports for the Veteran's right knee surgery which show that on July 25, 2005, he underwent a right knee arthroscopy.  The reports state that there were no complications.  The postoperative diagnosis was medical meniscus tear, status post multiple surgeries, partial medial meniscectomy, with medial compartment arthritis.  

VA progress notes, dated during the temporary total rating period show treatment for complaints of knee pain and catching.  These reports note that his wounds were clean and dry, and that his knee was stable, with no laxity, edema, or erythema.  They note decreased flexion and extension.  

As for the evidence dated as of September 1, 2005, VA progress notes show that the Veteran underwent physical therapy between September and November of 2005.  The earliest report for this period is a September 8, 2005 report, which notes complaints of pain, locking, and a decreased ability to bend the knee, and that the pain was reportedly increased on walking, standing, pivoting, and squatting.  It was noted that he was not yet back to work.  On examination, strength was 4/5 or greater in all muscle groups of the right lower extremity.  Extension was to 108 degrees, and flexion was to -8 degrees.  A stationary bicycle was recommended.  A November 2005 report notes that the range of motion was WNL (within normal limits).  Strength was 5/5 on flexion and extension.  The Veteran stated that he was compliant with all exercises of his HEP (home exercise program).  He was discharged to his HEP.  Reports dated in March 2006 note complaints of right knee pain.  On examination, the knee was swollen.  He could walk without gait disturbance.

A February 2006 VA examination report notes complaints of chronic daily pain, with popping and occasional locking, made worse by any kind of stair climbing or with attempts to pivot, and by prolonged walking.  He wore a hinged knee brace.  On examination, extension was to 120 degrees, with pain at 90 degrees, and flexion was to 0 degrees.  An X-ray was noted to show mild to moderate degenerative joint disease, with no fracture or dislocation.  

The Board finds that the claim must be denied.  It does not appear that any of the criteria cited in § 4.30 are satisfied as of September 1, 2005.  The Veteran's right knee symptoms do not involve stumps of recent amputations, application of a body cast, or use of a wheelchair or crutches.  There is no medical evidence of the necessity for house confinement.  His right knee surgery convalescence did not include "therapeutic immobilization" of a major joint.  The Veteran appears to have been discharged from physical therapy in November 2005.  A November 2005 report notes that the range of motion was WNL (within normal limits).  Strength was 5/5 on flexion and extension.  The Board therefore concludes that, despite his continued right knee symptoms, which primarily consist of pain, swelling and a limitation of motion of the right knee, that the evidence is insufficient to show that the Veteran meets any of the criteria listed in 38 C.F.R. § 4.30(a)(1), (2)  or (3) which would allow the grant of additional months of a temporary total convalescence rating. 

In reaching this decision, the Board has considered the Veteran's descriptions of his right knee symptoms as competent evidence.  However, the criteria of 38 C.F.R. § 4.30 are specific, and do not require that the right knee must be without impairment, or that it must be fully functional.  Rather, the provisions of 38 C.F.R. § 4.30  essentially provide compensation for the temporary disability caused by a surgical procedure with recognition that overall disability rating should be re-evaluated after stabilization.  The preponderance of the evidence in this case establishes that the Veteran does not meet the criteria for a convalescence rating beyond September 1, 2005.  The Board therefore finds that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 beyond August 31, 2005 is not warranted. 

2.  Increased Rating - Right Knee

The Veteran's service-connected residuals of arthroscopic surgery, right knee, with traumatic degenerative changes, has been evaluated as 10 percent disabling prior to April 5, 2005, as 20 percent disabling from April 5, 2005 to July 25, 2005, and as 30 percent disabling as of September 1, 2005.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

With regard to 38 C.F.R. § 4.71, DC 5257, as this diagnostic code is not predicated on loss of range of motion, the regulations pertaining to functional loss, i.e., 38 C.F.R. §§ 4.40  and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995), do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).  

a.  Prior to April 5, 2005

The Veteran's claim was received on April 5, 2005, therefore, the time period on appeal begins April 5, 2004.  See 38 C.F.R. § 3.400(o)(2).  

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5010-5262.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that traumatic arthritis of the right knee is the service-connected disorder, and it is rated as if the residual condition is impairment of the tibia and fibula under DC 5262. 

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as for degenerative arthritis under Diagnostic Code 5003. 

Under 38 C.F.R. § 4.71a , DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a , DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a , DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5260, flexion limited to 30 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5261, extension limited to 15 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a , DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The Board finds that the criteria for a rating in excess of 10 percent for the right knee under either DC 5260 or 5261 have not been met.  The only recorded range of motion for the right knee during the time period in issue is found in a VA progress note, dated in June 2004, which notes extension to 0 degrees and flexion to 80 degrees.  Furthermore, there is no evidence of ankylosis of the right knee, or a malunion of the right tibia and fibula, and the criteria for a rating in excess of 10 percent for the right knee under DC's 5256 and 5262 are not shown to have been met.  Finally, with regard to DC's 5257 and 5258, the evidence does not show that the Veteran had moderate recurrent subluxation or lateral instability, or a dislocated right semilunar cartilage.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, 5260, 5261, and 5262 are not shown to have been met, and the claim must be denied. 

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss at any time.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca v. Brown, 38 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The medical evidence shows that the Veteran sought treatment for right knee pain and locking.  However, the medical evidence does not contain sufficient evidence of right knee pathology to warrant a higher rating.  In this regard, a June 2004 magnetic resonance imaging (MRI) study notes moderate osteoarthritis with moderate joint effusion, chronic sprain of the medial and lateral collateral ligaments, a vertical tear of the free edge of the anterior and posterior horn of the medical meniscus, and subchondral cyst change in the superior and medial condyle.  There is no medical evidence showing that the Veteran has such symptoms as neurological impairment or incoordination.  Given the foregoing, the evidence (or lack thereof) pertaining to such symptoms as neurological impairment, incoordination, loss of strength, atrophy, and other such findings, is not supportive of a higher rating on the basis of functional loss due to pain, and the Board finds that, when the ranges of motion in the right knee are considered together with the evidence of functional loss due to right knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 10 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  



b.  April 5, 2005 to July 25, 2005

The Veteran's right knee disability has been rated as 20 percent disabling between April 5, 2005 to July 25, 2005.  

Under 38 C.F.R. § 4.71a , DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion.  

Under DC 5257, a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a , DC 5260, a 30 percent evaluation is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , DC 5261, a 30 percent evaluation is warranted where knee extension is limited to 20 degrees.

Under 38 C.F.R. § 4.71a , DC 5262, "tibia and fibia, impairment of," warrants a 30 percent evaluation where there is malunion of, with marked knee or ankle disability.  

The Board finds that the criteria for a rating in excess of 20 percent are not shown to have been met.  There is no evidence to show ankylosis of the right knee, severe recurrent subluxation or lateral instability, or a malunion of the tibia and fibia.  With regard to DC's 5260 and 5261, the only recorded ranges of motion are found in a VA examination report, dated in May 2005, which shows that the Veteran's right knee had flexion to 80 degrees, and extension to "140 degrees" (i.e., 0 degrees), and a July 2005 VA progress note, which shows that the Veteran's right knee had flexion to 115 degrees, and extension to 0 degrees.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5260, 5261, and 5262 are not shown to have been met, and the claim must be denied. 

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss at any time.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca; VAGCOPPREC 9-98.  The medical evidence shows that the Veteran sought treatment for right knee pain.  The VA examination report notes complaints of pain and locking, which did not affect his activities of daily living.  On examination, he insisted he could not do repetitive motion testing.  However, t There is no medical evidence showing that the Veteran has such symptoms as neurological impairment or incoordination, or atrophy.  In summary, when the range of motion in the right knee is considered together with the lack of evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, muscle atrophy, and other such findings, the Board finds that there is insufficient evidence to support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 30 percent rating under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

c.  As of September 1, 2005

The Veteran's right knee disability has been rated as 20 percent disabling as of September 1, 2005.

Under 38 C.F.R. § 4.71a, DC 5256 (ankylosis of the knee), a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Under 38 C.F.R. § 4.71a, DC 5261 (limitation in extension of the leg), a 40 percent rating is warranted for extension limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262 (impairment of the tibia and fibula), a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace. 

With regard to recorded ranges of motion, VA progress notes show that the Veteran's right knee had extension to -8 degrees (September 2005), to 0 degrees (July 2007 VA progress note), to -5 degrees (October 2007 VA examination report), and to -10 degrees (June 2010 VA examination report).  

A VA examination report, dated in February 2006, shows that the Veteran's right knee had extension to 0 degrees.  

 A VA examination report, dated in June 2010, shows that the Veteran denied episodes of dislocation or recurrent subluxation.  The report states that there was no ankylosis.  All right knee ligaments were normal except for mild varus/valgus of the medial collateral ligaments.  Slight instability was noted.  The final diagnosis noted right knee arthroscopic surgery with residual scars, and degenerative joint disease with slight instability.  

The Board finds that a rating in excess of 30 percent is not warranted.  None of the recorded ranges of motion dated on or after September 1, 2005 show that the criteria for a 40 percent rating have been met under DC 5261.  In this regard, the recorded ranges of motion for the right knee show that the Veteran's right knee had between 0 and -10 degrees of extension.  There is no evidence of ankylosis, or nonunion of the tibia and fibula.  In summary, the clinical findings do not show that the Veteran has any ankylosis of the right knee, or nonunion of the tibia and fibula, or that right knee extension is limited to 30 degrees.  The Board therefore finds that a rating in excess of 30 percent is not warranted under either DC 5256, DC 5261, or DC 5262.  

With regard to DC 5261, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca; VAGCOPPREC 9-98.  VA progress notes include reports dated in September and November of 2005 which note that strength in the muscle groups of the right lower extremity was 4/5 or greater.  There was mild atrophy of the right quadriceps.  

The February 2006 VA examination report shows that the Veteran complained of daily pain without flare-ups, along with popping and occasional locking.  His knee pain was made worse by climbing stairs, pivoting, or prolonged walking.  He wore a knee brace, but did not use canes or crutches.  On examination, gait was antalgic.  No assistive devices were used.  There was chronic effusion with a 10-degree varus deformity.  There was no gross instability medially or laterally.  There was pain beginning at 90 degrees.  There was some fatigue causing slightly decreased flexion or repetition of motion.  An X-ray notes mild to moderate degenerative joint disease, with no fracture or dislocation.  

A VA examination report, dated in October 2007, shows that the Veteran complained of right knee pain and stiffness, and that he could not stand for more than 15 to 30 minutes.  He stated he wore a brace at all times, and that using even one or two flights of stairs was difficult.  He reported flare-ups once or twice a month lasting two to three days.  On examination, there was +1 effusion.  There was pain and stiffness on motion with some fatigability, but not weakness or incoordination, and no additional limitation of motion upon repetitive motion. There was a mild degree of genu varum.  There was no gross instability.  He had a mild right-sided limp.  An X-ray report notes moderate osteoarthritis in the medical compartment, with prominent spurring.  The relevant diagnosis noted status post multiple surgeries, with at least a moderate degree of osteoarthritis.  

A June 2008 VA MRI report contains an impression noting moderate tri-compartment osteoarthritis, a complex tear of the right medical meniscus, small joint effusion, and an indeterminate bone lesion in the proximal right tibia.  

A VA examination report, dated in June 2010, shows that the Veteran complained of pain, stiffness, weakness, swelling, instability, locking, fatigability, giving way, and lack of endurance.  He stated he took Motrin two to three times per day.  He claimed to have a 10-to-20 percent impairment for walking, using steps, and prolonged standing.  He stated he used a knee brace.  He denied episodes of dislocation or recurrent subluxation.  On examination, there was pain, fatigue, and a lack of endurance on motion, but no incoordination.  There was weakness, slight instability, effusion, and guarding of movement.  Gait was abnormal, favoring the right knee.  An X-ray was noted to show narrowing in the medial compartment, with a large bony spur at the distal femur, and multi-site degenerative spurring.  His walking and standing were "limited."  

In summary, when the range of motion in the right knee is considered together with the lack of evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and the evidence of muscle atrophy, the Board finds that there is insufficient evidence to support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 40 percent rating under DC 5261, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.  

With regard to all time periods, separate ratings under 38 C.F.R. § 4.71a , DC 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's knee flexion is limited to the extent necessary to meet the criteria for a separate compensable rating.  38 C.F.R. § 4.71, Plate II, DC's 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).   

C.  Conclusion

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased rating is warranted.  

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2011).  


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2005 and August 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


REMAND

Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2011).  

In this case, service connection is in effect for low back and right knee disabilities.  The claims files include statements from the Veteran in which he asserts that he cannot work due to his service-connected disabilities.  See e.g., Veteran's statement, received in February 2007, May 2009 and June 2010 VA examination reports.  He has repeatedly asserted he has not worked since 2005.  Under the circumstances, a TDIU claim has been raised.  Id.  

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue. 

Here, the RO has not yet adjudicated a claim for TDIU, nor has the Veteran been afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action: 

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU. 

2.  Develop and adjudicate the issue of entitlement to TDIU. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


